DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
At the following locations, indicated by the notation [claim(s), line(s)], please make the following changes to provide better clarity, proper grammar, or proper antecedent basis:
[20, 9-10] change “the second source region.” to “the second source region; and”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kuroda et al. (US 2010/0181547) (hereafter Kuroda).
Regarding claim 1, Kuroda discloses an integrated circuit structure comprising: 
a first transistor 5P (Fig. 4, paragraph 0113) including 5a first semiconductor region (portion of 12 within “P-CHANNEL TRANSISTOR FORMING AREA” in Fig. 4), 
a first source region 25P (Fig. 4, paragraph 0047) adjacent a first side of the first semiconductor region (portion of 12 within “P-CHANNEL TRANSISTOR FORMING AREA” in Fig. 4), the first source region 25P (Fig. 4) including an upper and a lower portion, 
a first drain region 26P (Fig. 4, paragraph 0047) adjacent to a second side of the first semiconductor region, the first drain region 26P (Fig. 4) including an upper and a lower portion, 
10a first source contact 44P (Fig. 4, paragraph 0129) above and at least on the upper 
a first drain contact 45P (Fig. 4, paragraph 0129) above and at least on the upper portion of the first drain region 26P (Fig. 4); 
a second transistor 5N (Fig. 4, paragraph 0113) including a second semiconductor region (portion of 12 within “N-CHANNEL TRANSISTOR FORMING AREA” in Fig. 4), 
15a second source region 25N (Fig. 4, paragraph 0055) adjacent a first side of the second semiconductor region (portion of 12 within “N-CHANNEL TRANSISTOR FORMING AREA” in Fig. 4), the second source region 25N (Fig. 4) including an upper and a lower portion, 
a second drain region 26N (Fig. 4, paragraph 0055) adjacent to a second side of the second semiconductor region, the second drain region 26N (Fig. 4) including an upper and a lower portion, 
a second source contact 63N (Fig. 4, paragraph 0065) below and at least on the lower portion of the second source 20region 25N (Fig. 4), and 
a second drain contact 64N (Fig. 4, paragraph 0065) below and at least on the lower portion of the second drain region 26N (Fig. 4); and 
a gate stack (22P and 22N in Fig. 4, paragraphs 0043 and 0051) at least above and on sidewalls of the first semiconductor region (portion of 12 within “P-CHANNEL TRANSISTOR FORMING AREA” in Fig. 4), and also at least above and on sidewalls of the second semiconductor region (portion of 12 within “N-CHANNEL TRANSISTOR FORMING AREA” in Fig. 4).  
25	Regarding claim 2, Kuroda further discloses the integrated circuit structure of claim 1, further comprising a vertical isolation structure 13 (Fig. 4, paragraph 0040) between the first transistor 5P (Fig. 4, paragraph 0113) and the second transistor 5N (Fig. 4, paragraph 0113), the vertical isolation structure 13 (Fig. 4, paragraph 0145, wherein “silicon oxide”) including an electrically insulating material, such that the vertical isolation structure 13 (Fig. 4) is between the first source region 25P (Fig. 4) and the second source region 25N (Fig. 4), and is also between 
Regarding claim 5, Kuroda further discloses the integrated circuit structure of claim 1, wherein the first source region 25P (Fig. 4, paragraph 0047) and the first drain region 26P (Fig. 4, paragraph 0047) each includes one (see paragraph 0047, wherein “p type”) of an n-type dopant or a p-type dopant, and the second source 5region 25N (Fig. 4, paragraph 0055) and the second drain region 26N (Fig. 4, paragraph 0055) each includes the other (see paragraph 0055, wherein “N type”) of an n-type dopant or a p-type dopant.  
25Regarding claim 10, Kuroda discloses an integrated circuit structure comprising: 
a first transistor 5P (Fig. 4, paragraph 0113) including a first semiconductor region (portion of 12 within “P-CHANNEL TRANSISTOR FORMING AREA” in Fig. 4), 
a first source region 25P (Fig. 4, paragraph 0047) adjacent a first side of the first semiconductor region (portion of 12 within “P-CHANNEL TRANSISTOR FORMING AREA” in Fig. 4), the first source region 25P (Fig. 4) including an upper and a lower portion, 42P105912PUSC1 
a first drain region 26P (Fig. 4, paragraph 0047) adjacent to a second side of the first semiconductor region, the first drain region 26P (Fig. 4) including an upper and a lower portion, 
a first source contact 44P (Fig. 4, paragraph 0129) above and at least on the upper portion of the first source region 25P (Fig. 4), and 
5a first drain contact 45P (Fig. 4, paragraph 0129) above and at least on the upper portion of the first drain region 26P (Fig. 4);
 a second transistor 5N (Fig. 4, paragraph 0113) including a second semiconductor region (portion of 12 within “N-CHANNEL TRANSISTOR FORMING AREA” in Fig. 4), 
a second source region 25N (Fig. 4, paragraph 0055) adjacent a first side of the second semiconductor region (portion of 12 within “N-CHANNEL TRANSISTOR FORMING AREA” in Fig. 4), the second source region 25N (Fig. 4) including an upper and a lower portion, 
10a second drain region 26N (Fig. 4, paragraph 0055) adjacent to a second side of the second semiconductor region, the second drain region 26N (Fig. 4) including an upper and a 
a second source contact 63N (Fig. 4, paragraph 0065) below and at least on the lower portion of the second source region 25N (Fig. 4), and 
a second drain contact 64N (Fig. 4, paragraph 0065) below and at least on the lower portion of the second drain 15region 26N (Fig. 4); 
a gate stack (22P and 22N in Fig. 4, paragraphs 0043 and 0051) at least above and on sidewalls of the first semiconductor region (portion of 12 within “P-CHANNEL TRANSISTOR FORMING AREA” in Fig. 4), and also at least above and on sidewalls of the second semiconductor region (portion of 12 within “N-CHANNEL TRANSISTOR FORMING AREA” in Fig. 4); and 
a vertical isolation structure 13 (Fig. 4, paragraph 0040) between the first transistor 5P (Fig. 4, paragraph 0113) and the second transistor 5N (Fig. 4, paragraph 0113), the vertical isolation structure 13 (Fig. 4, paragraph 0145, wherein “silicon oxide”) including an electrically insulating material, such that 20the vertical isolation structure 13 (Fig. 4) is the first source region 25P (Fig. 4) and the second source region 25N (Fig. 4), and is also between the first drain region 26P (Fig. 4) and the second drain region 26N (Fig. 4); 
wherein the first source region 25P (Fig. 4, paragraph 0047) and the first drain region 26P (Fig. 4, paragraph 0047) each includes one (see paragraph 0047, wherein “p type”) of an n-type dopant or a p-type dopant, and the second source 5region 25N (Fig. 4, paragraph 0055) and the second drain region 26N (Fig. 4, paragraph 0055) each includes the other (see paragraph 0055, wherein “N type”) of an n-type dopant or a p-type dopant.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed 

Claims 3, 4, 6, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kuroda as applied to claims 1 and 10 above, and further in view of Liang et al. (US 2008/0102573) (hereafter Liang).
30	Regarding claim 3, Kuroda discloses the integrated circuit structure of claim 1, however Kuroda does not disclose the first semiconductor region includes group IV semiconductor material and the second semiconductor region includes group III-V semiconductor material.  
Liang discloses the first semiconductor region (138 and 152 in Fig. 9, paragraph 0021, wherein “silicon”) includes group IV semiconductor material and the second semiconductor region (248 and 246 in Fig. 9, paragraph 0025, wherein “SiGe”) includes group III-V semiconductor material.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kuroda to form the first semiconductor region includes group IV semiconductor material and the second semiconductor region includes group III-V semiconductor material, as taught by Liang, since the solubility improvement (Liang, paragraph 0031) of n-type impurities from strain is relatively small, and thus may not justify the cost for forming stressors of NMOS devices; however, silicon germanium stressors (Liang, paragraph 0031) are formed to maximize performance gain of PMOS devices.
Regarding claim 4, Kuroda discloses the integrated circuit structure of claim 1, however Kuroda does not disclose the first semiconductor region includes germanium, and the second semiconductor region includes no germanium.  
Liang discloses the first semiconductor region (248 and 246 in Fig. 9, paragraph 0025, wherein “SiGe”) includes germanium, and the second semiconductor region (138 and 152 in 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kuroda to form the first semiconductor region includes germanium, and the second semiconductor region includes no germanium, as taught by Liang, since the solubility improvement (Liang, paragraph 0031) of n-type impurities from strain is relatively small, and thus may not justify the cost for forming stressors of NMOS devices; however, silicon germanium stressors (Liang, paragraph 0031) are formed to maximize performance gain of PMOS devices.
Regarding claim 6, Kuroda discloses the integrated circuit structure of claim 1, however Kuroda does not disclose the lower portion of the first source region is compositionally distinct from the upper portion of the first source region, and the lower portion of the first drain region is compositionally distinct from the upper portion of the first drain region; and/or 
10the lower portion of the second source region is compositionally distinct from the upper portion of the second source region, and the lower portion of the second drain region is compositionally distinct from the upper portion of the second drain region.  
Liang discloses the lower portion (left 152 and left 138 in Fig. 9, paragraph 0021, wherein “silicon”) of the first source region (left 152, left 138, and left 154 in Fig. 9, paragraphs 0028-0030) is compositionally distinct from the upper portion (left 154 in Fig. 9, paragraph 0030, wherein “metal silicide”) of the first source region, and the lower portion (right 152 and right 138 in Fig. 9, paragraph 0021, wherein “silicon”) of the first drain region (right 152, right 138, and right 154 in Fig. 9, paragraphs 0028-0030) is compositionally distinct from the upper portion (right 154 in Fig. 9, paragraph 0030, wherein “metal silicide”) of the first drain region; and/or 
10the lower portion of the second source region is compositionally distinct from the upper portion of the second source region, and the lower portion of the second drain region is compositionally distinct from the upper portion of the second drain region.  
It would have been obvious to one of ordinary skill in the art before the effective filing 
Regarding claim 11, Kuroda discloses the integrated circuit structure of claim 10, however Kuroda does not disclose the first semiconductor region includes group IV semiconductor material and the second semiconductor region includes group III-V semiconductor material.  
Liang discloses the first semiconductor region (138 and 152 in Fig. 9, paragraph 0021, wherein “silicon”) includes group IV semiconductor material and the second semiconductor region (248 and 246 in Fig. 9, paragraph 0025, wherein “SiGe”) includes group III-V semiconductor material.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kuroda to form the first semiconductor region includes group IV semiconductor material and the second semiconductor region includes group III-V semiconductor material, as taught by Liang, since the solubility improvement (Liang, paragraph 0031) of n-type impurities from strain is relatively small, and thus may not justify the cost for forming stressors of NMOS devices; however, silicon germanium stressors (Liang, paragraph 0031) are formed to maximize performance gain of PMOS devices.
Regarding claim 12, Kuroda discloses the integrated circuit structure of claim 10, however Kuroda does not disclose the first semiconductor region includes germanium, and the second semiconductor region includes no germanium. 30	
Liang discloses the first semiconductor region (248 and 246 in Fig. 9, paragraph 0025, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kuroda to form the first semiconductor region includes germanium, and the second semiconductor region includes no germanium, as taught by Liang, since the solubility improvement (Liang, paragraph 0031) of n-type impurities from strain is relatively small, and thus may not justify the cost for forming stressors of NMOS devices; however, silicon germanium stressors (Liang, paragraph 0031) are formed to maximize performance gain of PMOS devices.
Regarding claim 13, Kuroda discloses the integrated circuit structure of claim 10, however Kuroda does not disclose43P105912PUSC1 the lower portion of the first source region is compositionally distinct from the upper portion of the first source region, and the lower portion of the first drain region is compositionally distinct from the upper portion of the first drain region; and/or the lower portion of the second source region is compositionally distinct from the upper 5portion of the second source region, and the lower portion of the second drain region is compositionally distinct from the upper portion of the second drain region.  
Liang discloses the lower portion (left 152 and left 138 in Fig. 9, paragraph 0021, wherein “silicon”) of the first source region (left 152, left 138, and left 154 in Fig. 9, paragraphs 0028-0030) is compositionally distinct from the upper portion (left 154 in Fig. 9, paragraph 0030, wherein “metal silicide”) of the first source region, and the lower portion (right 152 and right 138 in Fig. 9, paragraph 0021, wherein “silicon”) of the first drain region (right 152, right 138, and right 154 in Fig. 9, paragraphs 0028-0030) is compositionally distinct from the upper portion (right 154 in Fig. 9, paragraph 0030, wherein “metal silicide”) of the first drain region; and/or 10the lower portion of the second source region is compositionally distinct from the upper portion of the second source region, and the lower portion of the second drain region is compositionally 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kuroda to form the lower portion of the first source region is compositionally distinct from the upper portion of the first source region, and the lower portion of the first drain region is compositionally distinct from the upper portion of the first drain region; and/or 10the lower portion of the second source region is compositionally distinct from the upper portion of the second source region, and the lower portion of the second drain region is compositionally distinct from the upper portion of the second drain region, as taught by Liang, since the metal silicide lowers the resistance of the source/drain regions. 

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kuroda as applied to claims 1 and 10 above, and further in view of Dyer et al. (US 2007/0194387) (hereafter Dyer).
Regarding claim 7, Kuroda discloses the integrated circuit structure of claim 1, however Kuroda does not disclose the upper portion of the first source region and the upper portion of the first drain region each comprises a layer of resistance 15reducing material, such that the layer of resistance reducing material of the first source region is in contact with the first source contact, and the layer of resistance reducing material of the first drain region is in contact with the first drain contact.  
Dyer discloses the upper portion (left 38 in Fig. 1A, paragraph 0048) of the first source region (left 34, left 36, and left 38 in Fig. 1A, paragraph 0048) and the upper portion (right 38 in Fig. 1A, paragraph 0048) of the first drain region (middle 34, middle 36, and middle 38 in Fig. 1A, paragraph 0048) each comprises a layer 38 (Fig. 1A, paragraph 0048, wherein “silicide”) of resistance 15reducing material, such that the layer 38 (Fig. 1A) of resistance reducing material of the first source region (left 34, left 36, and left 38 in Fig. 1A, paragraph 0048) is in contact with the first source contact (left 39 in Fig. 1A, paragraph 0048), and the layer 38 (Fig. 1A) of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kuroda to form the upper portion of the first source region and the upper portion of the first drain region each comprises a layer of resistance 15reducing material, such that the layer of resistance reducing material of the first source region is in contact with the first source contact, and the layer of resistance reducing material of the first drain region is in contact with the first drain contact, as taught by Dyer, since without such an intermediate silicide layer (Dyer, paragraph 0013), there is potential for the overetching the contact hole being formed in the device down into the silicon therebelow and punching through one or more of the shallow extension regions (i.e. the LDD/LDS regions) into the active area of the silicon substrate.
Regarding claim 14, Kuroda discloses the integrated circuit structure of claim 10, however Kuroda does not disclose the upper portion of the first source region and the upper portion of the first drain region each comprises a layer of resistance reducing material, such that the layer of resistance reducing material of the first source region is 10in contact with the first source contact, and the layer of resistance reducing material of the first drain region is in contact with the first drain contact.  
Dyer discloses the upper portion (left 38 in Fig. 1A, paragraph 0048) of the first source region (left 34, left 36, and left 38 in Fig. 1A, paragraph 0048) and the upper portion (right 38 in Fig. 1A, paragraph 0048) of the first drain region (middle 34, middle 36, and middle 38 in Fig. 1A, paragraph 0048) each comprises a layer 38 (Fig. 1A, paragraph 0048, wherein “silicide”) of resistance 15reducing material, such that the layer 38 (Fig. 1A) of resistance reducing material of the first source region (left 34, left 36, and left 38 in Fig. 1A, paragraph 0048) is in contact with the first source contact (left 39 in Fig. 1A, paragraph 0048), and the layer 38 (Fig. 1A) of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kuroda to form the upper portion of the first source region and the upper portion of the first drain region each comprises a layer of resistance 15reducing material, such that the layer of resistance reducing material of the first source region is in contact with the first source contact, and the layer of resistance reducing material of the first drain region is in contact with the first drain contact, as taught by Dyer, since without such an intermediate silicide layer (Dyer, paragraph 0013), there is potential for the overetching the contact hole being formed in the device down into the silicon therebelow and punching through one or more of the shallow extension regions (i.e. the LDD/LDS regions) into the active area of the silicon substrate.

Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kuroda as applied to claims 1 and 10 above, and further in view of Murthy et al. (US 6214679 B1) (hereafter Murthy).
Regarding claim 8, Kuroda discloses the integrated circuit structure of claim 1, however Kuroda does not disclose the upper portion of the second source region and the upper portion of the second drain region are undoped, and the lower portion 20of the second source region and the lower portion of the second drain region are doped.  
Murthy discloses the upper portion (left 238 in Fig. 13, Col. 8, Lines 46-47) of the second source region (left 218 and left 238 in Fig. 13) and the upper portion (right 238 in Fig. 13, Col. 8, Lines 46-47) of the second drain region (right 218 and right 238 in Fig. 13) are undoped (see first paragraph in Col. 9, wherein “the salicidation process of the present invention can be used to form a silicide on undoped or intrinsic silicon germanium formed on source/drain regions. In 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kuroda to form the upper portion of the second source region and the upper portion of the second drain region are undoped, and the lower portion 20of the second source region and the lower portion of the second drain region are doped, as taught by Murthy, since it is to be appreciated (Murthy, Col. 9, Lines 29-33) that the cobalt silicide process of the present invention can be integrated into the fabrication of any device structure where a low resistance cobalt silicide on a silicon germanium alloy is desired.
Regarding claim 15, Kuroda discloses the integrated circuit structure of claim 10, however Kuroda does not disclose the upper portion of the second source region and the upper portion of the second drain region are undoped, and the lower portion of the second source region and the lower portion of the second drain region are doped.  
Murthy discloses the upper portion (left 238 in Fig. 13, Col. 8, Lines 46-47) of the second source region (left 218 and left 238 in Fig. 13) and the upper portion (right 238 in Fig. 13, Col. 8, Lines 46-47) of the second drain region (right 218 and right 238 in Fig. 13) are undoped (see first paragraph in Col. 9, wherein “the salicidation process of the present invention can be used to form a silicide on undoped or intrinsic silicon germanium formed on source/drain regions. In such a case the silicon germanium film acts as a sacrificial layer that is completely consumed during the cobalt salicidation process” such that the silicide film 238 is undoped), and the lower portion (left 218 in Fig. 13, Col. 5, Line 47) 20of the second source region (left 218 and left 238 in Fig. 13) and the lower portion (right 218 in Fig. 13, Col. 5, Line 47) of the second drain region 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kuroda to form the upper portion of the second source region and the upper portion of the second drain region are undoped, and the lower portion 20of the second source region and the lower portion of the second drain region are doped, as taught by Murthy, since it is to be appreciated (Murthy, Col. 9, Lines 29-33) that the cobalt silicide process of the present invention can be integrated into the fabrication of any device structure where a low resistance cobalt silicide on a silicon germanium alloy is desired.
15		
Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kuroda as applied to claims 1 and 10 above, and further in view of Bulucea et al. (US 2008/0308878) (hereafter Bulucea).
Regarding claim 9, Kuroda discloses the integrated circuit structure of claim 1, however Kuroda does not disclose the upper portion of the second source region and the upper portion of the second drain region are doped to a first concentration, and the lower portion of the second source region and the lower portion of the second drain region are doped to a second concentration, the second concentration greater than the first concentration.  
Bulucea discloses the upper portion 262E (Fig. 30.1, paragraph 0212) of the second source region 262 (Fig. 30.1, paragraph 0212) and the upper portion 264E (Fig. 30.1, paragraph 0212) of the second drain region 264 (Fig. 30.1, paragraph 0212) are doped to a first concentration (see Fig. 30.1, wherein “p+”), and the lower portion 262M (Fig. 30.1, paragraph 0212) of the second source region 262 (Fig. 30.1) and the lower portion 264M (Fig. 30.1, paragraph 0212) of the second drain region 264 (Fig. 30.1) are doped to a second concentration (see Fig. 30.1, wherein “p++”), the second concentration (see Fig. 30.1, wherein “p++”) greater 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kuroda to form the upper portion of the second source region and the upper portion of the second drain region are doped to a first concentration, and the lower portion of the second source region and the lower portion of the second drain region are doped to a second concentration, the second concentration greater than the first concentration, as taught by Bulucea, since each p-type S/D zone 262 or 264 (Bulucea, Fig. 30.1, paragraph 0212) consists of a very heavily doped main portion 262M or 264M (Bulucea, Fig. 30.1, paragraph 0212) and a more lightly doped, but still heavily doped, lateral extension 262E or 264E (Bulucea, Fig. 30.1, paragraph 0212) for reducing source resistance R.sub.S and drain-side hot-carrier injection.
Regarding claim 16, Kuroda discloses the integrated circuit structure of claim 10, however Kuroda does not disclose the upper portion of the second source region and the upper portion of the second drain region are doped to a first concentration, and the lower portion of the second source region and the lower portion of the second drain region are doped to a second concentration, the second concentration greater than the first concentration.  
Bulucea discloses the upper portion 262E (Fig. 30.1, paragraph 0212) of the second source region 262 (Fig. 30.1, paragraph 0212) and the upper portion 264E (Fig. 30.1, paragraph 0212) of the second drain region 264 (Fig. 30.1, paragraph 0212) are doped to a first concentration (see Fig. 30.1, wherein “p+”), and the lower portion 262M (Fig. 30.1, paragraph 0212) of the second source region 262 (Fig. 30.1) and the lower portion 264M (Fig. 30.1, paragraph 0212) of the second drain region 264 (Fig. 30.1) are doped to a second concentration (see Fig. 30.1, wherein “p++”), the second concentration (see Fig. 30.1, wherein “p++”) greater than the first concentration (see Fig. 30.1, wherein “p+”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kuroda to form the upper portion of the .


Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kuroda et al. (US 2010/0181547) (hereafter Kuroda), in view of Liang et al. (US 2008/0102573) (hereafter Liang).
Regarding claim 17, Kuroda discloses an integrated circuit, comprising: 
20a semiconductor region (portion of 12 within “P-CHANNEL TRANSISTOR FORMING AREA” in Fig. 4); 
a gate structure (21P and 22P in Fig. 4, paragraph 0043) at least above the semiconductor region, the gate structure (portion of 12 within “P-CHANNEL TRANSISTOR FORMING AREA” in Fig. 4) including a gate electrode 22P (Fig. 4, paragraph 0043) and a gate dielectric 21P (Fig. 4, paragraph 0043), the gate dielectric 21P (Fig. 4) between the gate electrode 22P (Fig. 4) and the semiconductor region (portion of 12 within “P-CHANNEL TRANSISTOR FORMING AREA” in Fig. 4); 
a source region 25P (Fig. 4, paragraph 0047) adjacent a first side of the gate structure (21P and 22P in Fig. 4) and in contact with the 25semiconductor region (portion of 12 within “P-CHANNEL TRANSISTOR FORMING AREA” in Fig. 4), the source region 25P (Fig. 4) including a lower portion and an upper portion; 
a drain region 26P (Fig. 4, paragraph 0047) adjacent a second side of the gate structure 
a backside source contact structure 63P (Fig. 4, paragraph 0064) in contact with the lower portion of the source region 25P (Fig. 4); and 
a backside drain contact structure 64P (Fig. 4, paragraph 0064) in contact with the lower portion of the drain region 26P (Fig. 4).  
Kuroda does not disclose the lower portion of the source region being compositionally distinct from the upper portion of the source region; and 
the lower portion of the drain region being compositionally distinct from the upper portion of the drain region.
Liang discloses the lower portion (left 152 and left 138 in Fig. 9, paragraph 0021, wherein “silicon”) of the source region (left 152, left 138, and left 154 in Fig. 9, paragraphs 0028-0030) being compositionally distinct from the upper portion (left 154 in Fig. 9, paragraph 0030, wherein “metal silicide”) of the source region; and 
the lower portion (right 152 and right 138 in Fig. 9, paragraph 0021, wherein “silicon”) of the drain region (right 152, right 138, and right 154 in Fig. 9, paragraphs 0028-0030) being compositionally distinct from the upper portion (right 154 in Fig. 9, paragraph 0030, wherein “metal silicide”) of the drain region.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kuroda to form the lower portion of the source region being compositionally distinct from the upper portion of the source region; and the lower portion of the drain region being compositionally distinct from the upper portion of the drain region, as taught by Liang, since the metal silicide lowers the resistance of the source/drain regions. 
Regarding claim 20, Kuroda further discloses the integrated circuit of claim 17, wherein 
a second semiconductor region (portion of 12 within “N-CHANNEL TRANSISTOR FORMING AREA” in Fig. 4); 
a second source region 25N (Fig. 4, paragraph 0055) adjacent the first side of the gate structure 22P (Fig. 4, paragraph 0043) and in contact with the second semiconductor region (portion of 12 within “N-CHANNEL TRANSISTOR FORMING AREA” in Fig. 4); 
a second drain region 26N (Fig. 4, paragraph 0055) adjacent the second side of the gate structure 22P (Fig. 4) and in contact with the 20second semiconductor region (portion of 12 within “N-CHANNEL TRANSISTOR FORMING AREA” in Fig. 4); 
a frontside source contact structure 44N (Fig. 4, paragraph 0129) in contact with an upper portion of the second source region 25N (Fig. 4); and 
a frontside drain contact structure 45N (Fig. 4, paragraph 0129) in contact with an upper portion of the second drain region 26N (Fig. 4).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kuroda in view of Liang as applied to claim 17 above, and further in view of Murthy et al. (US 6214679 B1) (hereafter Murthy).
Regarding claim 18, Kuroda in view of Liang discloses the integrated circuit of claim 17, however Kuroda and Liang do not disclose the upper portion of the source region 5is undoped, and the lower portion of the source region comprises one or more dopant impurities; and the upper portion of the drain region is undoped, and the lower portion of the drain region comprises 
Murthy discloses the upper portion (left 238 in Fig. 13, Col. 8, Lines 46-47) of the source region (left 218 and left 238 in Fig. 13) 5is undoped (see first paragraph in Col. 9, wherein “the salicidation process of the present invention can be used to form a silicide on undoped or intrinsic silicon germanium formed on source/drain regions. In such a case the silicon germanium film acts as a sacrificial layer that is completely consumed during the cobalt salicidation process” such that the silicide film 238 is undoped), and the lower portion (left 218 in Fig. 13, Col. 5, Line 47) of the source region (left 218 and left 238 in Fig. 13) comprises one or more dopant impurities (see Col. 5, Lines 44-45, wherein “insitu doped silicon germanium alloy”); and the upper portion (right 238 in Fig. 13, Col. 8, Lines 46-47) of the drain region (right 218 and right 238 in Fig. 13) is undoped (see first paragraph in Col. 9), and the lower portion (right 218 in Fig. 13, Col. 5, Line 47) of the drain region comprises the one or more dopant impurities (see Col. 5, Lines 44-45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kuroda in view of Liang to form the upper portion of the source region 5is undoped, and the lower portion of the source region comprises one or more dopant impurities; and the upper portion of the drain region is undoped, and the lower portion of the drain region comprises the one or more dopant impurities, as taught by Murthy, since it is to be appreciated (Murthy, Col. 9, Lines 29-33) that the cobalt silicide process of the present invention can be integrated into the fabrication of any device structure where a low resistance cobalt silicide on a silicon germanium alloy is desired.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kuroda in view of Liang as applied to claim 17 above, and further in view of Bulucea et al. (US 2008/0308878) (hereafter Bulucea).
Regarding claim 19, Kuroda in view of Liang discloses the integrated circuit of claim 17, 
Bulucea discloses the upper portion 102E (Fig. 30.1, paragraph 0152) of the source region 102 (Fig. 30.1, paragraph 0152) has a first dopant concentration (see Fig. 30.1, wherein “n+”), and the lower portion 102M (Fig. 30.1, paragraph 0152) of the source region has a second dopant 10concentration (see Fig. 30.1, wherein “n++”) that is greater than the first dopant concentration (see Fig. 30.1, wherein “n+”); and the upper portion 104 (Fig. 30.1, paragraph 0152) of the drain region 104 (Fig. 30.1, paragraph 0152) has a first dopant concentration (see Fig. 30.1, wherein “n+”), and the lower portion 104M (Fig. 30.1, paragraph 0152) of the drain region has a second dopant concentration (see Fig. 30.1, wherein “n++”) that is greater than the first dopant concentration (see Fig. 30.1, wherein “n+”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kuroda in view of Liang to form the upper portion of the source region has a first dopant concentration, and the lower portion of the source region has a second dopant 10concentration that is greater than the first dopant concentration; and the upper portion of the drain region has a first dopant concentration, and the lower portion of the drain region has a second dopant concentration that is greater than the first dopant concentration, as taught by Bulucea, since each p-type S/D zone 262 or 264 (Bulucea, Fig. 30.1, paragraph 0212) consists of a very heavily doped main portion 262M or 264M (Bulucea, Fig. 30.1, paragraph 0212) and a more lightly doped, but still heavily doped, lateral extension 262E or 264E (Bulucea, Fig. 30.1, paragraph 0212) for reducing source resistance 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT B KOO whose telephone number is (571)272-0984.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.B.K/Examiner, Art Unit 2813                                                                                                                                                                                                        

/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813